 [ex10-3_001.jpg]

 



   

 

 [ex10-3_002.jpg]

 

   

 



 [ex10-3_003.jpg]

 

   

 



 [ex10-3_004.jpg]

 



   

 




Date: June 19, 2017

 

Demand/Revolving Line of Credit/Promissory Note between Rare Earth Financial,
LLC and InnSuites Hospitality Trust

 

Change in Terms

 

1)Change Maturity date from December 31, 2017 to June 30, 2019



All other terms from the Demand / Revolving Line of Credit / Promissory Note
between Rare Earth Financial, LLC and InnSuites Hospitality Trust dated December
1, 2014 are not changed.

 

/s/ Rare Earth Financial,   /s/ InnSuites Hospitality Trust by James Wirth,
Managing Member   by James Wirth, CEO Rare Earth Financial, LLC   InnSuites
Hospitality Trust Borrower   Lender

 

   

 

 

